Citation Nr: 0812782	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  03-34 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for residuals of a left 
arm or left forearm injury.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant & Craig N. Bash, M.D.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Roanoke, Virginia, that denied the benefits sought on 
appeal.  

In May 2006, the Board denied service connection for the 
issues on appeal. The veteran appealed the denial to the U.S. 
Court of Appeals for Veterans Claims (the Court), which in an 
August 2006 Order, vacated the May 2006 Board decision and 
remanded the case for readjudication consistent with a Joint 
Motion for Remand.

The Board notes that the issues of entitlement to service 
connection for a psychiatric disorder and for incontinence, 
and entitlement to a total disability rating based on 
unemployability were referred to the RO in the Board's May 
2006 decision.  It does not appear that any action has been 
taken on these matters since the Board's previous decision.  
As such, the issues are again referred to the RO for any and 
all appropriate action.  In addition, the issue of a neck 
disability is raised by the medical record.  In an April 2006 
report, Craig N. Bash, M.D., attributes a current neck 
disability to events in service.  This issue is also referred 
to the RO for appropriate action.  

The issues of entitlement to service connection for residuals 
of a left arm or forearm injury, and entitlement to service 
connection for a left shoulder disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDING OF FACT

The veteran's arthritis of the lumbar spine was incurred in 
service and has been causally related to service.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The veteran seeks service connection for arthritis of the 
lumbar spine.  He contends his back was injured on active 
duty when he fell approximately 20 feet from an 18-wheeler 
truck while he was painting and cleaning the truck.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
	
Here, the Board finds that the three elements of service 
connection have been satisfied.  The veteran has a current 
diagnosis of degenerative disc disease of the lumbar spine, 
documented most recently in a June 1999 emergency department 
record from a private hospital.  There is also evidence of 
the in-service incurrence of a low back injury as the veteran 
was treated in service in January 1979 for muscle spasms of 
the lower lumbar back.  On his Report of Medical History at 
separation, the veteran reported experiencing recurrent back 
pain.   

Also, the veteran has maintained throughout the record that 
his back disability is due to the fall from the truck 
sustained in service, even though there is no documentation 
of this incident in his service medical records.  As noted by 
the Court through the Joint Motion for Remand, the Board 
cannot determine that a veteran's statements lack credibility 
merely based on a lack of such documentation in the service 
medical records.  Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006).   Moreover, the Court noted that the 
Board cannot reject a medical opinion formed on the basis of 
the veteran's reported medical history, without first making 
a finding that the veteran's allegations are not credible.  
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005).  Here, the 
Board finds no basis upon which to reject the veteran's 
statements about the fall he sustained in service.  In his 
September 2003 notice of disagreement and in a July 2003 VA 
Form 21-4138, the veteran provided details of his thirty week 
assignment painting trucks, how the injury occurred, and what 
happened afterward.  There is no evidence to the contrary and 
the benefit of the doubt must be afforded to the veteran.  

Additionally, the Board finds that at a minimum, the evidence 
is in equipoise as to a nexus to service.  Evidence 
supporting the veteran's claim includes the February 2006 
hearing testimony of Dr. Bash and a subsequent written 
statement of Dr. Bash from April 2006.  In his April 2006 
statement, Dr. Bash attributes the veteran's current 
degenerative disc disease to the fall sustained in service 
based on the veteran's medical history, a physical 
examination of the veteran, a review of the claims file, and 
the typical course of the degenerative process of the spine 
under standard medical theory.  	

Evidence against the veteran's claim includes April and 
October 2007 statements of William S. Ogden, M.D., however 
these opinions are somewhat contradictory and lacking in 
rationale.  In his April 2007 letter, it appears Dr. Ogden 
was attempting to provide a negative opinion as he mentions 
that the veteran's separation examination was normal, 
discredits the April 2006 testimony of Dr. Bash, and 
emphasizes that there is no documentation of the fall alleged 
by the veteran in his service medical records.  However, he 
then states, "I do not think, as likely as not, that he had 
no service connection for his problems with his back," which 
is opposite of what it appears he intended.  In July 2007 the 
Board sought clarification of this opinion from Dr. Ogden, 
and asked for a rationale for any conclusion reached.  In 
October 2007 Dr. Ogden provided an addendum opinion 
containing a recitation of the same confusing statement from 
April 2007, and rests the conclusion on the lack of in-
service documentation of the fall alleged by the veteran.  As 
stated above, the Board does not discount the veteran's 
allegations regarding his fall in service.  For this reason, 
given the ambiguity of Dr. Ogden's reports, and because Dr. 
Bash physically examined the veteran and provided a clear 
rationale for his conclusion, the Board attributes more 
weight to Dr. Bash's opinion.  

In addition, evidence potentially against the veteran's claim 
includes an April l998 decision of the Social Security 
Administration granting the veteran benefits for his back 
disability, which was attributed to a 1994 accident sustained 
at work.  However, the Board is not dissuaded by this 
because, as described in Dr. Bash's report, the degeneration 
of the spine is a process that can exacerbate over time, 
including by any subsequent injuries, but may still be 
attributed to the original injury.  Also, in May 1995 the 
veteran was diagnosed with thoracic and low back pain "of 
unclear etiology," but this evidence is not directly 
negative evidence.

For these reasons, the Board finds that the positive and 
negative evidence is equipoise.  Thus, service connection is 
warranted for the veteran's arthritis of the lumbar spine.  


ORDER

Service connection for arthritis of the lumbar spine is 
granted.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice should 
be provided.  

The veteran seeks service connection for residuals of a left 
arm or left forearm injury and a left shoulder disability, 
which he attributes to the fall sustained during active duty.  
A remand is required for these claims in order to afford the 
veteran a VA examination for each condition.  As noted by the 
Court in the Joint Motion for Remand, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
claims VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  

First, upon a thorough review of the medical record, the 
Board can find no current diagnosis pertaining to the 
veteran's left arm or forearm, or his left shoulder.  In 
March 1995 the veteran was diagnosed with chronic pain 
syndrome without specific mention of his left arm or 
shoulder, and in October 1995 he received a diagnosis of pain 
syndrome with polytraumatism sequelae.  Complaints of pain 
alone are not enough to establish service connection.  There 
must be competent medical evidence of a current disability 
resulting from that condition or injury.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  In a June 1996 
private medical report, the veteran provided a history of 
having torn ligaments in his left shoulder, but there is no 
objective medical evidence showing a ligament tear.  In an 
August 1998 treatment note the veteran was diagnosed with 
left shoulder pain, but again, complaints of pain alone are 
not enough to establish service connection.  In April 2000 x-
rays of the veteran's left elbow showed no abnormalities.  At 
the April 2006 hearing the veteran testified that he has 
diagnoses of a left arm and left shoulder disability, but 
could not state what the diagnoses were.  Although Dr. Bash 
testified as an expert medical witness at the hearing, he too 
did not provide any diagnoses in this regard.  Similarly, in 
his subsequent April 2006 statement, formed after reviewing 
the claims file two times and physically examining the 
veteran, Dr. Bash again provided no diagnosis as to either 
the veteran's left arm or shoulder.  In Dr. Ogden's April 
2007 and October 2007 statements, no diagnosis of the 
veteran's left arm or shoulder was mentioned.  The veteran 
has neither identified nor submitted any medical treatment 
records relating to his left arm or shoulder.  

Despite this, nexus opinions have been received and there is 
also documentation of the in-service incurrence of both left 
arm and left shoulder injuries.  The veteran's service 
medical records show that in March 1977 the veteran 
complained of pain in his left scapula, and in April 1977 he 
complained of pain in the left shoulder.  Service medical 
records also show that in November 1977 the veteran suffered 
a contusion, hematoma, and pain in his left arm from an 
injury sustained while playing basketball.  Further, the 
veteran attributes his current left arm and shoulder problems 
to the fall sustained in service and as stated above, the 
Board finds no reason to discredit this allegation.  
  
As for nexus opinions relating to the veteran's left arm, in 
April 2006 Dr. Bash submitted an opinion attributing the 
veteran's left hand and left forearm difficulties to a neck 
disability.  The veteran has not previously been service-
connected for a neck disability and the decision at bar 
grants service connection for a disability of the lower back, 
not the neck.  On careful review, the Board can point to no 
statement in Dr. Bash's report where a nexus is drawn between 
the veteran's left arm or forearm and service, however, Dr. 
Bash draws a definite link between the veteran's neck and 
service.  Dr. Bash found, "[i]t is my opinion that this 
patient's current neuro/musculoskeletal problems in his L 
shoulder, neck, L knee and back (with spasms) are all due to 
his service time experiences."  For this reason, the Board 
finds that the veteran's left arm and forearm claim is 
inextricably intertwined with the referred issue of 
entitlement to service connection for a neck disorder.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are 
inextricably intertwined when they are so closely tied 
together that a final Board decision cannot be rendered 
unless all are adjudicated).  That is, resolution of the 
claims on appeal is dependent upon resolution of the issue of 
service connection for a neck disability.  

With further regard to the veteran's left arm, an examination 
is needed to reconcile the remaining nexus opinions.  In 
addition to Dr. Bash's written statement referenced above, in 
his February 2006 hearing testimony, Dr. Bash drew a direct 
link between the veteran's left arm and forearm problems and 
service.  In contrast, the April 2007 opinion and October 
2007 addendum from William S. Ogden, M.D. collectively state 
that any current problem with the veteran's left arm or 
forearm is not related to the injury in service because the 
service medical records lack documentation of any recurrent 
or problematic issues relating to his left arm subsequent to 
the November 1977 injury, and because there was no evidence 
of any disability of the left arm at the time of discharge.  

As for the veteran's left shoulder, at the February 2006 
hearing and in his April 2006 statement, Dr. Bash directly 
attributed the veteran's current left shoulder problems to 
service.  In contrast, in April 2007 and October 2007 
statements, Dr. Ogden appears to state there is no 
relationship between the April 1977 injury and the veteran's 
current problems because there were no other problems with 
the left shoulder subsequent to April 1977, and the veteran's 
separation examination was normal.  

Accordingly, in light of the service medical records and 
nexus opinions, the veteran's current diagnoses of his left 
arm and left shoulder must be identified.  A VA examination 
is also necessary to reconcile the nexus opinions of record, 
and to determine whether there is any link between the 
current conditions and service, or to any service-connected 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Adjudicate the veteran's informal 
claim for service connection for a neck 
disability.
	
3.  Afford the veteran a VA examination 
to ascertain the 
diagnosis of, as well as the nature and 
etiology of the following conditions:
        a.  a left arm or forearm disability
        b.  a left shoulder disability.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner should identify all diagnosed 
disabilities of the left arm, forearm and 
shoulder.  The examiner is then requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any left arm, forearm, or shoulder 
disability had its onset during service 
or is in any other way causally related 
to active service, or to any service-
connected disorder.  

If service connection is granted for a 
cervical spine disability, the examiner 
should state whether it is as likely as 
not that any left arm, forearm or 
shoulder disability is related to or due 
to, or aggravated by the service-
connected cervical spine disability.  If 
aggravation is found, the examiner should 
identify the baseline level of severity 
of any left arm, forearm and/or shoulder 
disability, pointing to medical evidence 
before the onset of aggravation or the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the current level of severity.  In 
addressing the aggravation question, the 
examiner should also identify any 
impairment which is due to the natural 
progression of the disease.   

The examiner should consider the 
veteran's service medical records 
mentioned above, as well as the fall from 
the truck sustained in service.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

4.  After all of the above actions have 
been completed, a corrective notice and 
assistance letter has been issued, and 
the veteran has been given adequate time 
to respond, readjudicate his claims.  If 
the claims remain denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


